Citation Nr: 0934131	
Decision Date: 09/11/09    Archive Date: 09/17/09

DOCKET NO.  08-37 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas


THE ISSUE

Entitlement to nonservice-connected death pension benefits.


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel








INTRODUCTION

The Veteran served on active duty from January 1942 to 
September 1943.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2008 RO determination, which 
denied a claim for entitlement to nonservice-connected death 
pension benefits.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Effective December 1, 2007, the maximum allowable income 
for a surviving spouse with no dependents was $7,498.

2.  Social Security Administration (SSA) records reveal that, 
as of December 2007, the appellant was receiving $856 per 
month, or $10,272 per year, in benefits.  The appellant 
indicated on a December 2007 Improved Pension Eligibility 
Verification Report that she was receiving $88.16 per month, 
or $1,057.92 per year, in retirement benefits from Baptist 
Hospital.   


CONCLUSION OF LAW

The appellant's countable income precludes her from receiving 
pension benefits.  38 U.S.C.A. §§ 1521, 5107 (West 2006); 38 
C.F.R. §§ 3.3(b)(3), 3.23, 3.271, 3.272, 3.273 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claim for entitlement to 
nonservice-connected death pension benefits, as will be 
explained fully below, in the present case there is no legal 
basis upon which this benefit may be awarded.  As such, the 
appellant's claim must, regrettably, be denied.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  The provisions of VCAA have 
no effect on an appeal where the law, and not the underlying 
facts or development of the facts are dispositive in a 
matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 
(2002).

II.  Analysis

Death pension benefits are generally available for surviving 
spouses, as a result of the Veteran's nonservice-connected 
death.  See 38 U.S.C.A. § 1541(a) (West 2002); 38 C.F.R. § 
3.3(b)(4) (2008).  An appellant is entitled to these benefits 
if the Veteran served on active duty for 90 consecutive days 
or more, part of which was during a period of war; or, if the 
Veteran served during a period of war and was discharged from 
service due to a service-connected disability or had a 
disability determined to be service-connected, which would 
have justified a discharge for disability; and, if the 
appellant meets specific income and net worth requirements.  
38 U.S.C.A. § 1541 (West 2002).  In computing the necessary 
active service, broken periods of service may be aggregated 
to total 90 days during one or more periods of war.  38 
C.F.R. § 3.16 (2008).

A surviving spouse who meets these requirements will be paid 
the maximum rate of death pension, reduced by the amount of 
countable income.  38 U.S.C.A. § 1541 (West 2002); 38 C.F.R. 
§ 3.23 (2008).  In determining income for this purpose, 
payments of any kind from any source, including salary, 
retirement or annuity payments, or similar income, which has 
been waived, are counted as income during the 12-month 
annualization period in which received unless specifically 
excluded.  38 U.S.C.A. § 1503 (West 2002); 38 C.F.R. § 3.271 
(2008).  Exclusions from income include the expenses of the 
Veteran's last illness and burial and for the Veteran's just 
debts, debts not incurred to secure real or personal 
property, if paid by the appellant.  38 C.F.R. § 3.272(h) 
(2008).  Such expenses may be deducted only for the 12- month 
annualization period in which they were paid.  38 C.F.R. § 
3.272(h) (2008).  Exclusions from income do not include SSA 
disability benefits.  38 C.F.R. § 3.272 (2008).  Such income 
is therefore included as countable income.  Medical expenses 
in excess of five percent of the maximum income rate 
allowable, which have been paid, may be excluded from an 
individual's income for the same 12-month annualization 
period, to the extent they were paid.  38 C.F.R. § 
3.272(g)(2)(iii) (2008).

The annual income of the surviving spouse includes her income 
and the annual income of each child of the Veteran in the 
custody of the surviving spouse to the extent that the 
child's income is reasonably available to or for the 
surviving spouse, unless in the judgment of VA, to do so 
would work a hardship on the surviving spouse.  There is a 
rebuttable presumption that all of such a child's income is 
available to or for the surviving spouse.  38 C.F.R. § 3.23 
(d)(5) (West 2002).  

In December 2007, the appellant filed an application for 
nonservice-connected death pension benefits.  She reported no 
dependent children on her claim.  In March 2008, the RO 
issued a determination notifying her that her claim for VA 
death pension benefits was denied because her countable 
income exceeded the maximum annual pension rate.  This appeal 
ensued.

As discussed above, in order to receive death pension 
benefits as a surviving spouse, the appellant must be the 
surviving spouse of a Veteran who had the requisite wartime 
service, and her income must be less than the statutory 
maximum rate of death pension.  38 U.S.C.A. § 1541 (West 
2002).  Here, the deceased Veteran served more than 90 days 
during World War II, so he had the required wartime service.  

Payments of VA pension benefits are made at a specified 
annual maximum rate, reduced on a dollar-for-dollar basis by 
annualized countable income.  38 U.S.C.A. § 1521 (West 2002).  
The rates of improved pension benefits are published in 
tabular form in appendix B of Veterans Benefits 
Administration Manual M21-1 (M21-1), and are given the same 
force and effect as if published in the Code of Federal 
Regulations.  38 C.F.R. § 3.21 (2008).  The maximum annual 
pension rate is adjusted from year to year.  The maximum 
allowable rate for a surviving spouse with no dependents was 
$7,498, effective December 1, 2007, and $7,933, effective 
December 1, 2008.  See M21-1, part I, Appendix B.

On her December 2007 Claim, the appellant reported her income 
as consisting of $10 per month ($120 per year) in food stamps 
and $822 per month ($9,864 per year) in SSA benefits.  On a 
December 2007 Improved Pension Eligibility Verification 
Report, the appellant indicated that she also received $88.16 
per month ($1,057.92 per year) in retirement benefits from 
Baptist Hospital.  A March 2008 SSA Inquiry response revealed 
that the appellant was receiving $856 per month ($10,272 per 
year) in benefits from SSA. 

The Board notes that, in December 2007, the appellant 
submitted a bill for $1,106.10 in medical services rendered 
in 2007 by the Medical Center of South Arkansas.  The 
appellant also submitted in December 2007 a $44.38 bill for 
medical services rendered by R.C.T., M.D., FACS in June and 
October of 2007.

Therefore, as the evidence of record reflects that, since 
2007, the appellant has received $10,272 per year in benefits 
from SSA and $1,057.92 per year from Baptist Memorial, 
totaling $11,329.92, the Board finds that the appellant's 
income exceeds the maximum annual pension rate for a 
surviving spouse with no dependents.  
Although the appellant's income exceeds the income limits, 
the appellant may still be eligible for nonservice-connected 
death pension benefits.  As noted above, medical expenses in 
excess of five percent of the maximum income rate allowable, 
which have been paid, may be excluded from an individual's 
income for the same 12-month annualization period, to the 
extent they were paid.  38 C.F.R. § 3.272(g)(2)(iii) (2008).  
Five percent of the MAPR rate, effective December 1, 2007, is 
$375.  The Board notes that the bill from the Medical Center 
of South Arkansas combined with the bill for medical services 
rendered by R.C.T., M.D., FACS reflect that the appellant was 
charged a reported $1,150.48 in medical services in 2007.  
The Board will assume that the appellant paid these bills in 
2007, as she has not indicated otherwise.  Therefore, the 
Board notes that the appellant's medical expenses, as 
reported by the appellant, in excess of five percent of the 
maximum income rate allowable in 2007 would be $775.48.  
Excluding $775.48 (the appellant's $1,150.48 in medical 
expenses minus 5 percent of the 2007 MAPR), the appellant's 
income would not be reduced to the required income limits.  
As such, the appellant's claim for entitlement to nonservice-
connected death pension benefits must be denied.

In summary, the evidence of record shows that the appellant's 
reported countable income exceeds the statutory limits for 
entitlement to death pension benefits.  The Board is very 
sympathetic to her loss and recognizes the Veteran's 
contributions to his country.  The Board is nonetheless bound 
by the laws enacted by Congress, the regulations of the 
Department, the instructions of the Secretary, and the 
precedent opinions of the chief legal officer of the 
Department.  38 U.S.C.A. § 7104(c) (West 2006).  The law 
passed by Congress specifically prohibits the payment of VA 
pension benefits to those whose countable income exceeds 
statutory limits.

In Sabonis, the United States Court of Appeals for Veterans 
Claims (Court) held that where the law and not the evidence 
is dispositive, the claim should be denied due to the lack of 
entitlement under the law.  Due to the fact that the 
appellant's countable income exceeds the statutory limits, 
she is not legally entitled to pension benefits.  Thus, her 
claim must be denied.


ORDER

Entitlement to nonservice-connected death pension benefits is 
denied.




____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


